Citation Nr: 0420800	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  96-27 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefit sought 
on appeal.   

The Board notes that in a May 1972 rating decision, the RO 
granted service connection for serum hepatitis, which was 
assigned a noncompensable rating.  That grant was made on the 
basis of a VA medical record in October 1970 which contains a 
diagnosis of serum hepatitis, which is a former name for 
hepatitis B.  Dorland's Illustrated Medical Dictionary 753-
754 (28th ed. 1994).  Review of the existing medical records 
at the time of the 1972 rating decision, however, does not 
show that serologic testing was performed to determine, 
definitively, which hepatitis viral disease was present in 
service and was the basis for granting service connection.  
Subsequently, the veteran has tested positive for hepatitis 
C, and current medical evidence also shows serologic evidence 
of hepatitis B virus.  The record also shows evidence with 
respect to the presence of hepatitis A.  Based on the 
veteran's medical history, it is not clear which hepatitis 
viral disease the veteran had in service and was implicit in 
his grant of service connection for hepatitis.  The answer to 
this is not necessary to resolve the current appeal, as will 
be evident below.  However, the determination of which type 
of viral hepatitis was granted service connection would be 
beneficial in any future evaluations of that disability.  
This matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claims; and has rendered all assistance 
required.

2.  The veteran's service-connected hepatitis is 
nonsymptomatic; has not been productive of demonstrable liver 
damage with mild gastrointestinal disturbance; and has not 
been productive of intermittent fatigue, malaise, and 
anorexia, or incapacitating episodes having a total duration 
of at least one week, but less than two weeks, during the 
past twelve-month period.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hepatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 3.655, Part 4, Diagnostic Code 7345 (2000), 
Diagnostic Codes 7345, 7354 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in letters dated in April and November 2003, 
as well as in a March 2003 statement of the case.  He was 
informed of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain, and to 
send any evidence in his possession relevant to the claims.  
He has also been informed of what evidence was needed to 
substantiate his claim on appeal.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The record reflects that the RO has 
made reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim and has afforded the veteran pertinent examination.   
The Board finds that VA has complied with the VCAA duties to 
notify and assist.  The timing of the notice, after the 
adjudication appealed, did not prejudice the claim in any way 
because it has been readjudicated by the RO and the Board on 
the merits of the claims alone.



II.  Background

The report of a June 1993 VA examination shows that the 
veteran complained that his stomach bothered him, he had 
anxiety and did not sleep well.  The report noted that in 
1990 the veteran had a positive PPD and was treated with INH.  
On examination, the veteran had palmar erythema, and the 
abdomen was soft.  There was no hepatosplenomegaly.  He had 
good bowel sounds.  He had mild tenderness and no rebound.  
The report indicates that a diagnosis was pending essential 
folder and laboratory data.

The report of a June 1993 VA examination for post-traumatic 
stress disorder contains a diagnosis of generalized anxiety 
disorder.

VA treatment records include a June 2002 record when the 
veteran was seen by gastroenterology.  On physical 
examination at that time findings included non-icteric, no 
stigmata of chronic liver disease; the abdomen was soft, 
nondistended, tender at the lower left quadrant and right 
upper quadrant, no hepatosplenomegaly or mass, and no 
appreciable ascites.  That report contains findings from a 
January 2002 abdominal ultrasound, including that liver was 
minimally heterogenous without evidence of focal mass.  The 
assessment was that the veteran had hepatitis C virus 
antibody, normal transaminases for a few years, although note 
that it was at higher limit of normal as of last blood draw; 
synthetic function intact; no evidence that veteran's weight 
gain/increase in abdomen size was related to his liver 
disease/ascites (ultrasound did not show ascites, and showed 
normal albumin, no peripheral edema, and no fluid wave).  The 
examiner opined that the veteran's psychiatric issues were 
contraindicating any therapy for the veteran's hepatitis.  
The examiner indicated that the veteran's alcohol use may 
have caused a large amount of his bouts of jaundice, and that 
the veteran's complaints did not seem to relate well to 
symptoms of hepatitis C.

The veteran was hospitalized in August 2000 for paranoid, 
delusional ideation, which followed very heavy gambling 
losses.  The report noted that admission physical and Labs 
were within normal limits.  His nutritional status was that 
he appeared nourished.  At that time the Axis I diagnoses 
were psychotic disorder, NOS; pathological gambling; and 
alcohol dependence.  

A VA gastroenterology note of July 2002 contains an 
assessment of chronic hepatitis C, normal enzymes, synthetic 
function intact, mildly heterogenous liver on biopsy.  The 
examiner opined that the veteran was not a candidate for 
treatment at this time due to normal enzymes.

VA treatment records show that the veteran was seen in June 
2003 for an annual history and physical examination 
(neuropsychiatric).  With respect to constitutional symptoms, 
the veteran denied any weight changes, fever, chills, night 
sweats, or fatigue.  He also denied any dysphagia.  
Examination revealed no jaundice.  Examination of the abdomen 
revealed positive bowel sounds, no organomegaly, and that the 
abdomen was non-tender and there were no bruits. 

The report of a December 2003 VA examination of liver, gall 
bladder, and pancreas, shows that the veteran reported that 
he was initially hospitalized with hepatitis during service, 
and that after that he had several relapses and was jaundiced 
about 100 times.  Recently he had been getting abdominal 
pains, more on the right flank area and right lower quadrant, 
which radiate to the right testicle.  The urine stream was 
not as strong as it used to be.  He complained of fatigue for 
the past few years.  He had not had jaundice since he quit 
alcohol about four years ago.  He was still having anxiety 
and depression for which he was taking Seroquel.

On examination, his weight was 180 pounds.  He was well-built 
and appeared to be in no distress.  His skin had small 
brownish spots on the forearm.  The abdomen was soft, 
nontender.  The examiner noted that the veteran manifested no 
hepatosplenomegaly, no splenomegaly, no masses, no 
tenderness, normal bowel sounds and no stigmata of liver 
disease.  

The December 2003 VA examination report noted the following 
diagnostic findings.  Diagnostic tests in January 2003 showed 
that the veteran had normal findings for AFB, PSA and TSH.  A 
comprehensive panel performed at the same time was normal, 
and in June 2002, the veteran had iron studies and normal 
LFTs (liver function tests).  A hepatitis panel in June 2002 
showed positive antibodies for hepatitis A and hepatitis C.  
The report noted findings of PCR was 414,000, anti-hepatitis 
B surface antibody positive, and anti-hepatitis B core 
antibody negative.  Abdominal ultrasound performed in January 
2002 showed minimal heterogenous liver without any evidence 
of focal masses, gallbladder was normal, no intra- or extra-
hepatic biliary duct dilatation, portal vein showed normal 
flow and direction.

The December 2003 VA examination report concluded with the 
following diagnoses: chronic hepatitis C with normal 
transaminases and normal sympathetic function of the liver; 
psychiatric issues, contraindicated any therapy for hepatitis 
C virus; current symptoms of abdominal pain that is more 
likely than not related to non-hepatic causes, given his 
normal hepatic ultrasound and normal liver function tests.  
The examiner opined that the veteran had no limitations in 
his functional capacity.

There are various private and VA medical records dated in the 
1990's through February 2004, reflecting treatment for 
different medical conditions and disorders.  These records 
most recently show assessments including hepatitis C, GERD 
(gastroesophageal reflux disease), and psychiatric disorder 
including a diagnosis of paranoid schizophrenia.

III.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's hepatitis is currently rated at a 
noncompensable level under Diagnostic Code 7345 of the Rating 
Schedule.  The Board observes that, effective July 2, 2001, 
VA revised the criteria for evaluating digestive 
disabilities.  66 Fed. Reg. 29,486 (2001).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Under the former criteria, a noncompensable rating under code 
7345 was warranted for healed infectious hepatitis that is 
nonsymptomatic. A 10 percent evaluation under this code 
required that the disease be productive of demonstrable liver 
damage with mild gastrointestinal disturbance.  A 30 percent 
was warranted for minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

Effective from July 2001, the criteria for evaluation of 
infectious hepatitis under 38 C.F.R. § 4.114, Diagnostic Code 
7345, for chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) are as follows.  A 
noncompensable evaluation is warranted for nonsymptomatic 
hepatitis.  A 10 percent evaluation is warranted for 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration or at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating is warranted if the hepatitis C 
is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past twelve-month period.  

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  With serologic evidence of 
hepatitis C infection and the following signs and symptoms 
due to hepatitis C infection, the following ratings are 
provided.  When this condition is nonsymptomatic, a 
noncompensable rating is warranted.  A 10 percent rating 
requires that the disease be productive of intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past twelve-month period.  A 20 percent rating is 
warranted if the hepatitis C is productive of daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

In a May 1972 rating decision, the RO granted service 
connection for serum hepatitis, which was assigned a 
noncompensable rating.  That grant was made on the basis of a 
VA medical record in October 1970 which contains a diagnosis 
of serum hepatitis, which is a former name for hepatitis B.  
Dorland's Illustrated Medical Dictionary 753-754 (28th ed. 
1994).  Review of the existing medical records at the time of 
the 1972 rating decision, however, does not show that 
serologic testing was performed then to determine 
serologically that the veteran had hepatitis B.  
Subsequently, the veteran has tested positive for hepatitis 
C, and current medical evidence also shows serologic evidence 
of hepatitis B virus.  Based on the veteran's medical 
history, it is not clear as to which hepatitis viral disease 
the veteran had in service and was the basis of his grant of 
service connection. 

However, for the present purpose of evaluating the veteran's 
service-connected hepatitis, regardless of which hepatitis 
viral disease was implicit in the grant of service connection 
in 1972, the criteria for evaluating the service-connected 
hepatitis are equivalent.

Following a careful review of the evidence, the Board finds 
both under the former and current regulations, there is no 
basis for a compensable evaluation for the veteran's service-
connected hepatitis.  In reaching this conclusion, the Board 
notes that there is no medical evidence showing that the 
veteran has demonstrable liver damage, let alone accompanied 
by mild gastrointestinal disturbance.  During the December 
2003 VA examination, the examiner noted that the veteran 
manifested no hepatosplenomegaly, no splenomegaly, no masses, 
no tenderness, normal bowel sounds and no stigmata of liver 
disease.  The examiner concluded that the veteran had chronic 
hepatitis C with normal transaminases and normal sympathetic 
function of the liver.  The veteran complained of fatigue, 
however, the examiner opined that psychiatric issues 
contraindicated any therapy for hepatitis C virus.  The 
examiner opined that current symptoms of abdominal pain was 
more likely than not related to non-hepatic causes, given the 
normal hepatic ultrasound and normal liver function tests.  

Similarly, because the medical evidence discussed above does 
not show that the disease is productive of intermittent 
fatigue, malaise, and anorexia, or incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve-month period, a compensable 
rating under the revised criteria is also not warranted.

Finally, the above determination is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
service-connected hepatitis causes so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a compensable evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321.  There is no showing that his hepatitis 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the claim was received.  Moreover, the condition is not 
shown to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See 


Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for the service-connected 
hepatitis is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



